DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendment filed on September 12, 2022.
Claims 1-19 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 10,848,333 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claim 1 recites similar steps such as: receive a synchronization signal, send a request for synchronization…, receive a user input associated with the at least one supplemental user experience.. a reverse synchronization signal.  The instant independent claim recites analogous claim in apparatus comparing to parent claim in computer-readable medium.





Instant Application
Parent 10,848,333 B2
1. An apparatus comprising:
one or more processors; and non-transitory memory storing computer-readable instructions that, when executed by the one or more processors, cause the apparatus to:


receive, via a first wireless protocol and from a content consumption device, a synchronization signal for a first program being presented by the content consumption device, wherein the synchronization signal comprises information corresponding to the first program:

send, via a second wireless protocol and to a computing device, a request for
content synchronization data for the first program:

receive, via the second wireless protocol and from the computing device, the
content synchronization data for the first program:
 

provide, based on the content synchronization data, at least one supplemental user experience in synchronization with the first program being presented by the content consumption device;

receive a user input associated with the at least one supplemental user experience;

after the receiving the user input, transmit, via the first wireless protocol and to the content consumption device, a reverse synchronization signal comprising:

an identifier of the at least one supplemental user experience, and
information corresponding to the user input; and

cause, based on the information corresponding to the user input, the content consumption device to display a second program that is synchronized with the at least one supplemental user experience being presented by the apparatus.
1. A computer-readable medium storing instructions that, when executed, cause: 






receiving, by a first user device, via a first wireless protocol, and from a content consumption device, a synchronization signal for a first program being presented by the content consumption device, wherein the synchronization signal comprises information corresponding to the first program; 

sending, by the first user device, via a second wireless protocol, and to a computing device, a request for content synchronization data for the first program; 

receiving, by the first user device, via the second wireless protocol, and from the computing device, the content synchronization data for the first program; 


providing, by the first user device and based on the content synchronization data, at least one supplemental user experience in synchronization with the first program being presented by the content consumption device; 

receiving, by the first user device, a user input associated with the at least one supplemental user experience; 

after the receiving the user input, transmitting, by the first user device, via the first wireless protocol, and to the content consumption device, a reverse synchronization signal comprising: 

an identifier of the at least one supplemental user experience, and information corresponding to the user input; and 

causing, by the first user device and based on the information corresponding to the user input, the content consumption device to display a second program that is synchronized with the at least one supplemental user experience being presented by the first user device.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451